Citation Nr: 0409236	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  99-15 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected rheumatic heart disease, currently evaluated as 10 
percent disabling.  

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA) with left-sided hemiparesis, 
claimed as secondary to the service-connected rheumatic heart 
disease.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or at 
the housebound rate.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served on active duty from January to May 1941 
and May 1943 to November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the RO).  

In December 2000, the Board remanded this case for further 
development of the record.  



FINDINGS OF FACT

1.  The veteran currently is not shown to suffer from active 
rheumatic heart disease or adverse symptomatology 
attributable thereto.  

2.  The claimed CVA with left-sided hemiparesis is not shown 
to have been causally related to an incident or event of his 
military service or to have been caused or aggravated by his 
service-connected rheumatic heart disease.  

3.  A service-connected disability is not shown to have 
rendered the veteran incapable of providing for his own daily 
self-care or from protecting himself against the hazards and 
dangers of daily living without the assistance of another 
person.

4.  The veteran is not shown to have a service-connected 
disability rated as 100 percent disabling or to be 
permanently housebound due to service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of disability evaluation 
in excess of 10 percent for the service-connected rheumatic 
heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.104 including 
Diagnostic Code 7000 (2003).  

2.  The veteran's disability manifested by a CVA with left-
sided hemiparesis not due to disease or injury that was 
incurred in active service; nor may it be presumed to have 
been incurred in service; nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003). 

3.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person or at the housebound rate are not met.  38 
U.S.C.A. §§ 1114, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.352, 
3.353(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds that any defect with respect to VCAA notice 
requirements in this case was harmless for the reasons 
specified hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence which is necessary to make an 
informed decision on these issues.  Thus, the Board believes 
that all relevant evidence which is available has been 
obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf.  Further, by a May 1999 Statement of the Case, 
a February 2001 letter, and a June 2003 Supplemental 
Statement of the Case, he and his representative have been 
notified of the evidence needed to establish the benefits 
sought, and via the February 2001 letter, he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran's service medical records reveal a diagnosis of 
rheumatic fever in March 1941.  The March 1941 service 
medical records also indicate a heart murmur.  

The service medical records dated later in that month reflect 
that flare-ups of rheumatic fever had subsided.  There is no 
mention of a CVA or other cardiovascular condition in the 
medical records.  

In March 1964, the veteran filed a claim of service 
connection for rheumatic heart disease.  

A May 1964 X-ray study revealed no specific heart 
abnormality.  Pursuant to a May 1964 VA medical examination, 
the examiner diagnosed rheumatic heart disease.  

By June 1964 rating decision, the RO granted service 
connection for rheumatic heart disease and assigned a 10 
percent evaluation.  The veteran has no other service-
connected disabilities.  

By September 1992 rating decision, the RO continued the 
veteran's rheumatic heart disease evaluation at 10 percent.  

In July 1997, the veteran suffered an acute right hemisphere 
CVA.  

In July 1998, the veteran filed a claim of service connection 
for a CVA as secondary to service connection rheumatic heart 
disease, an increased rating for rheumatic heart disease, and 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate.  

In an August 1998 written statement, a private neurologist 
opined that the veteran's 1997 CVA was a direct result of 
rheumatic fever-induced heart disease.  He further indicated 
that the veteran was completely disabled with left-sided 
paralysis resulting from the 1997 stroke.  

On October 1998 VA heart examination, the veteran's chest was 
clear to percussion and auscultation.  The cardiac 
examination revealed normal rhythm with an occasional 
premature beat.  There was no evidence of arterial 
fibrillation.  The examiner diagnosed a history of rheumatic 
heart disease, arteriosclerotic cardiovascular disease with 
coronary artery disease, status post myocardial infarction, 
status post catheterization and status post CVA with left-
sided hemiparesis.  

The VA examiner opined that it would be difficult to link the 
veteran's CVA to rheumatic heart disease because the veteran 
had normal sinus rhythms at the time of his initial CVA in 
July 1997.  

On October 1998 VA examination report, the examiner indicated 
that the veteran's wife provided the bulk of the medical 
history.  She indicated that the veteran had worked on a 
dairy farm for several years after service and then was an 
automobile salesman for 30 years.  He stopped working due to 
his "irregular heart."  

On objective examination, the veteran was unable to get out 
of his wheel chair.  The left side of his face was only 
slightly mobile and he had difficulty closing his left eye.  
The examiner diagnosed severe left upper and left facial 
weakness for 15 months probably from an embolus to the brain 
arising in an irregular rheumatic heart.  

A December 1998 private medical examination report reflected 
an impression of ischemic heart disease, vessel disease, 
coronary angioplasties, mild congestive cardiomyopathy, 
hypertension, atherosclerotic peripheral vascular disease, a 
possible seizure disorder and CVA in July 1997.  The examiner 
assessed that the veteran was essentially asymptomatic from 
the cardiac perspective.  

By March 1999 rating decision, the RO denied an evaluation in 
excess of 10 percent for rheumatic heart disease.  Service 
connection for CVA was denied as was entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or on housebound status.  

In a March 2001 written statement, the veteran's wife opined 
that his CVA resulted from service-connected rheumatic heart 
disease.  

On May 2002 VA heart examination, the examiner diagnosed a 
history of rheumatic heart disease and arteriosclerotic heart 
disease with coronary artery disease status post myocardial 
infarction with congestive heart failure, and a history of 
atrial fibrillation.  The examiner noted that atrial 
fibrillation was very common in rheumatic heart disease and 
that it would have almost certainly have been noted if it 
were present.  

On May 2002 VA neurologic examination, the examiner diagnosed 
hypertension, rheumatic valvular heart disease and obesity.  
Neurologic conclusions were as follows: CVA involving the 
right hemisphere evaluation dense left hemiplegia, homonomous 
hemianopsia, and hemianesthesia as well as epilepsy secondary 
to stroke.  

In an August 2003 written statement, the veteran's wife 
explained the reasons for which she felt that the veteran's 
CVA resulted from service-connected rheumatic heart disease.  

In June 2003, a Duke University Medical Center cardiologist 
reviewed the claims file.  Pursuant to that review, the 
physician concluded that the most likely etiology of the 
veteran's CVA was that of atherosclerotic disease.  The 
physician opined as well that it was "not at least as likely 
as not" that the veteran's CVA was proximately due to or the 
result of his service-connected rheumatic heart disease.  

The physician explained that, although the veteran had a 
heart murmur in 1945, the records did not reflect a continued 
presence of a heart murmur over time or sequelae related to 
the heart murmur.  The physician finally indicated that the 
record did not reveal evidence of active rheumatic heart 
disease.  


Analysis

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Increased Rating for Rheumatic Heart Disease

The present appeal involves the veteran's claim that the 
severity of his service-connected rheumatic heart disease 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected rheumatic heart disease has 
been rated by the RO under the provisions of Diagnostic Code 
7000.  38 C.F.R. § 4.104.  Under this regulatory provision, a 
rating of 10 percent is warranted where the veteran has 
valvular heart disease (documented by findings on physical 
examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization) resulting in". . 
. [w]orkload of greater than 7 METs but not greater than 10 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required."  Id.  

A 30 percent rating is warranted where a workload of greater 
than five METs but not greater than seven METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  Id.  

The June 2003 medical opinion reflects that there is no 
evidence suggestive of active rheumatic heart disease.  As 
the veteran does not suffer from any adverse symptomatology 
from his service-connected rheumatic heart disease, an 
increased evaluation is not warranted.  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2003) whether 
or not raised by the veteran, as required by Schafrath.  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of rheumatic heart disease not 
contemplated in the currently assigned 10 percent rating.  

Finally. the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected rheumatic 
heart disease has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


Service Connection for a CVA with Left-Sided Hemiparesis  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Based on the June 2003 medical opinion, service connection 
for residuals of a CVA is not warranted either directly or as 
secondary to service-connected rheumatic heart disease.  
38 C.F.R. §§ 3.303, 3.310.  The Duke University Medical 
Center cardiologist concluded, based on a review of the 
record, that the veteran's CVA resulted from atherosclerotic 
disease and was unrelated to either service or service-
connected rheumatic heart disease.  

The Board recognizes the August 1998 medical statement 
indicating that the veteran's 1997 CVA was a direct result of 
rheumatic fever-induced heart disease.  That opinion, 
however, is unsubstantiated, in contrast to the June 2003 
opinion.  

In addition, the June 2003 opinion is based on a review of 
the record and there is no indication that the August 1998 
opinion was based on such a review.  As such, the Board 
credits the June 2003 medical opinion.  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence, provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


Aid and Attendance

The law permits an increased rate of compensation to veterans 
who are in need of regular aid and attendance.  38 U.S.C.A. § 
1114.  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others. In making such determinations, consideration is given 
to such conditions as: inability of claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable, frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  

For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352.  

Under the statutory and regulatory criteria, special monthly 
compensation is payable where the veteran, in addition to 
having a single service-connected disability rated as 100 
percent under regular schedular evaluation, has either 
additional service-connected disability ratable at 60 percent 
or more which is separate and distinct from the disability 
rated as 100 percent disabling, or is substantially confined 
as a direct result of his service-connected disabilities to 
his dwelling and the immediate premises and it is reasonably 
certain that the disability or disabilities and resultant 
confinement will continue throughout his lifetime.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The Board recognizes that the veteran is physically impaired.  
The evidence of record, however, fails to demonstrate that 
the veteran in unable to perform self-care functions due to 
rheumatic heart disease, his single service-connected 
disability.  

There is no competent medical evidence suggesting that his 
asymptomatic service-connected disability precludes the 
veteran from dressing and undressing, keeping himself clean 
and presentable, feeding himself, attending to the wants of 
nature or protecting himself from the hazards of daily 
living.  

In the absence of such evidence, there is no basis to 
conclude that the veteran's service-connected disability 
renders him so helpless as to need regular aid and 
attendance.  

Accordingly, the Board finds that the weight of the evidence 
is against the claim for special monthly compensation based 
on the need for regular aid and attendance of another person.  

Further, the veteran is not housebound due to his service-
connected disability.  In this regard, the Board notes that 
the veteran does not have a single service-connected 
disability which is rated at 100 percent.  

In addition, there is no competent medical evidence 
demonstrating that the veteran is substantially confined to 
his home due to his service-connected disability.  The Board 
finds, accordingly, that the weight of the evidence is 
against the claim for special monthly compensation based on 
being housebound or at the housebound rate.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant favorable 
decisions.  



ORDER

An evaluation in excess of 10 percent for the service-
connected rheumatic heart disease is denied.  

Service connection for residuals of a cerebrovascular 
accident with left-sided hemiparesis is denied.  

Special monthly compensation based on the need for regular 
aid and attendance of another person or at the housebound 
rate is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



